Citation Nr: 0928370	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for larynx cancer, 
status post laryngectomy, claimed as a result of exposure to 
herbicides in Thailand.

2.  Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to herbicides in Thailand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1963 
to September 1967.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Waco, Texas, which denied the Veteran's claims 
for service connection for larynx cancer, status post 
laryngectomy, and prostate cancer, both claimed as a result 
of exposure to herbicides in Thailand.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that, while serving as an APR fuel 
specialist at the Udorn Royal Thai Air Force Base ("Udorn") 
in Thailand, between September 1966 and September 1967, he 
was exposed to Agent Orange during the servicing of aircraft 
that flew missions over Vietnam and Laos.  See Board hearing 
transcript, April 2009.  He also claims that he witnessed the 
commercial use of Agent Orange and/or various pesticides on 
and around Udorn for defoliation and to control mosquitoes.  
Id.  He has never claimed to have served or stepped foot in 
the Republic of Vietnam during service.

After a thorough review of the claims folder, the Board finds 
that additional evidentiary development is necessary prior to 
the adjudication of the Veteran's claim.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  They also 
provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary of the Veterans Affairs (the "Secretary") 
determines warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the above period.

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Additionally, there is no 
presumptive service connection for claims based on servicing 
or working on aircraft that flew bombing missions over 
Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

As an initial matter, the Board notes that VA regulations do 
provide presumptive service connection for both larynx and 
prostate cancer based on exposure to herbicides.  See 38 
C.F.R. § 3.307, 3.309.  However, the Veteran has never 
claimed service in, or visitation to Vietnam during the 
Vietnam Era.  As such, presumptive service connection for 
larynx or prostate cancer is not warranted.

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A review of the Veteran's service treatment records reveals 
that he was never treated for, or diagnosed with either 
larynx or prostate cancer in service.  Rather, post-service 
treatment records show that he was diagnosed with larynx 
cancer in 1999 and prostate cancer in 2002.

Although the Department of Defense maintains a list of sites 
where tactical herbicides, such as Agent Orange, were used, 
tested, or stored during the Vietnam Era, there are no 
records of tactical herbicide use around U.S. military 
installations.  This listing is available on the internet, 
and the Board notes that this listing includes three 
notations with respect to Thailand.  Two of them are 
essentially identical in noting that Agent Orange and other 
herbicides were used in Thailand in a large scale test 
program and field tests in defoliation of upland forests or 
jungle vegetation representative of Southeast Asia.  The 
dates for use are listed as 1964-65, which is prior to the 
Veteran's service there.  A third listing for Thailand, also 
in 1964-65, notes that an extensive series of tests were 
conducted in collaboration with the military research and 
development center of Thailand to perform on-site evaluation 
of phytotoxic chemicals on vegetation, and this entry 
indicates that testing took place at the replacement training 
center of the Royal Thai Army near Pranburi, Thailand.  This 
is also prior to the Veteran's reported dates of service in 
Thailand.

However, there potentially exists information pertaining to 
the use of commercial herbicides that would have been 
approved by the Armed Forces Pest Control Board and sprayed 
under the control of the Base Civil Engineer.  Since 1957, 
the Armed Forces Pest Control Board (now known as the Armed 
Forces Pest Management Board) has routinely provided a 
listing of all approved commercial herbicides and pesticides 
used on U.S. military installations worldwide.  When such 
information is potentially pertinent to a claim, a request 
must be sent directly to the U. S. Army & Joint Services 
Records Research Center (JSRRC), in order to attempt to 
corroborate his claimed exposure.  See VA Fast Letter 09-20 
(May 6, 2009).  

Furthermore, although the Veteran's service treatment reports 
are of record, his service personnel records, which would 
presumably contain specific information about his claimed 
service in Thailand, have not been obtained.  As such, an 
attempt to obtain his service personnel records, including 
the specific dates and places of foreign service, must be 
made.

 Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center ("NPRC") and 
obtain the Veteran's personnel records.  
All material produced by the requested 
search should be incorporated into the 
record.  If no records are located, a 
written statement to that effect should be 
incorporated into the claims files.  

2.  Following this action, a request 
should be sent to the JSRRC in order to 
attempt to determine whether the appellant 
was exposed to commercial herbicides as 
alleged during his claimed period of 
service in order to determine the dates 
and locations of his foreign active 
military service, to include his reported 
service while stationed at the Udorn Royal 
Thai Air Force Base between September 1966 
and September 1967.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




